Citation Nr: 0844910	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  08-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 decision and October 2006 
notice of decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska, which denied 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran filed a timely Notice of 
Disagreement (NOD) in March 2007 and requested a review by a 
Decision Review Officer (DRO).  An informal conference was 
held by the DRO in July 2007 and that notes of said 
conference are of record and included in the file.  
Subsequently, in December 2007, the RO provided a Statement 
of the Case (SOC).  In January 2008, the veteran filed a 
timely substantive appeal to the Board.  

At the veteran's request, a hearing before the Board, sitting 
at the RO, was held in May 2008.  A transcript of the hearing 
is of record.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  38 C.F.R. § 19.9 (2008).  The relevant evidence is 
briefly summarized below.

The veteran contends that she has PTSD due to stressors she 
experienced during service. Specifically, she claims that, in 
August 1980, she was sexually assaulted by a group of 
individuals.

The veteran's April 1963 enlistment examination indicates 
that she received a normal psychiatric evaluation.

The veteran's service medical records do not contain any 
report of treatment for either assault or a mental disorder.  
August 1980 and September 1980 service medical records 
include negative results for multiple pregnancy tests.  

The veteran's DD 214, certificate of release or discharge 
from active duty, notes that the reason for the veteran's 
discharge from service was pregnancy or childbirth.  

On a June 1999 private medical record, the examiner noted the 
veteran's assertions that, six months into her service, she 
was gang raped by service members and received a concussion 
in the assault.  She also reported having a brief first 
marriage, during which she was physically abused, resulting 
in head injuries.  She recalled that, as a child, her parents 
had also abused her with blows to the head; and that she had 
been in five auto accidents after which she believed she was 
unconscious.  In January 1998, she slipped on ice, hit her 
head, and became unconscious.  She awoke hours later in her 
car, suffering from hypothermia with high blood levels of 
carbon monoxide.  She claimed to experience cognitive 
difficulties subsequent to the injury, including problems 
with attention and concentration, slowed mental processing, 
decreased problem solving ability, and memory difficulties.  
She also stated that she had experienced other exposures to 
carbon monoxide poisoning in 1998.  After examination and 
testing, the diagnosis was organic personality syndrome, 
involving cognitive or personality change of other type, of 
nonpsychotic severity subsequent to multiple traumatic brain 
injuries and carbon monoxide poisoning (by report).  An 
October 2001 private medical record, authored by the same 
examiner, included an identical diagnosis.

A May 2002 private medical record includes a notation 
indicating that it was prepared to supplement and respond to 
a December 2001 report, not of record, prepared by Drs. Les 
Zackler, M.D., and Jefferey Schaffer, Ph.D. at the request of 
an insurance company.  The May 2002 examiner indicated in her 
report that she would not relate much of the veteran's 
medical history, because doing so would be duplicative of 
information in the December 2001 report.  Amongst other 
diagnoses, the May 2002 examiner diagnosed PTSD, but did not 
include any information regarding an underlying stressor.

In a June 2004 private psychiatric evaluation report, the 
veteran reportedly stated that she left service because she 
married an individual from another branch of service.  The 
report does not include any reference to an in-service sexual 
assault.  The Axis I diagnoses were a cognitive disorder due 
to a head injury; and a depressive disorder due to a head 
injury.

A February 2005 VA medical record shows that the veteran was 
given a PTSD screening.  She reported having been attacked, 
sexually assaulted or raped, and threatened with a weapon.  
The examiner indicated that the PTSD screening was positive.

On a March 2005 VA medical record, the veteran reportedly 
indicated that she was sexually assaulted during service, 
experienced domestic violence while married to an ex-husband, 
and had been assaulted a few weeks prior to her examination.  

On an April 2006 VA medical record, the veteran indicated 
that she had been raped recently.  The examiner diagnosed 
her, amongst other conditions, with PTSD.  

In a May 2006 statement, the veteran stated that, during 
service, she was attacked and raped by a group of service 
members on August 8, 1980.  That night, she met a man at a 
club who bought her drinks.  She fell asleep and, when she 
awoke, a group of service members proceeded to sexually 
assault her.  After the assault, they took her back to her 
dormitory and threatened to harm her if she said anything.  
As a result of this experience, she became pregnant and chose 
to leave service rather than have an abortion.  At some 
undisclosed date, she married a serviceman who told her that 
he wanted to help her.  After their marriage, he abused her, 
causing her to miscarry.  She later became pregnant by him, 
but left the marriage due to the abuse.

In an August 2006 statement, the veteran reported that, 
because of the August 1980 assault, she broke off an 
engagement because she could not cope with the assault and 
that she could not remember where the assault took place.

On an October 2006 VA medical record, the veteran reportedly 
stated that she was sexually assaulted recently.

Subsequent VA medical records dated through December 2007 
include findings and treatment for PTSD.  The records do not 
contain a competent medical opinion indicating that the 
claimed disorder resulted in part from stressors experienced 
during service.  

In a February 2008 statement, the veteran recalled that the 
person who married her soon after service was one of the men 
who gang-raped her.  She also indicated that she was 
impregnated with her son because of this rape. 

The Board notes that the RO denied the veteran's request due 
to the lack of a verified stressor in service.  However, a 
PTSD claim based upon personal assault involves different 
considerations than a claim based on other stressors.  See 38 
C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272, 
280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 
(1997), the Court recognized that it had at one point held 
"an opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor[.]"  The latter 
statement, however, had been made in the "context of 
discussing PTSD diagnoses other than those arising from 
personal assault." Id. As to personal-assault cases, the 
Court noted that the VA had provided for special evidentiary 
development procedures, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

The VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  The VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2007).

As there is psychiatric evidence of PTSD and with 
consideration of the veteran's alleged in-service stressors, 
to include a sexual assault, the Board finds that a VA 
psychiatric examination that includes an opinion addressing 
the contended nexus is warranted.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board also notes that the June 2004 private medical 
record indicated that the veteran was seeking Social Security 
disability benefits.  From the record of evidence, the Board 
cannot discern whether all documents relating to the 
veteran's application for said benefits.  The Board requests 
that, as part of this remand, any relevant records from the 
Social Security Administration (SSA) not currently associated 
with the case file, be obtained.  Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Additionally, the Board notes that the December 2001 
report, prepared by Drs. Les Zackler, M.D., and Jefferey 
Schaffer, Ph.D., referred to in the May 2002 private medical 
record, is also not of record.  The Board requests that this 
record be acquired and associated with the case file.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that evidence from 
sources other than the veteran's service 
records may corroborate his account of the 
alleged in-service personal assault.  
Examples of such evidence include, but are 
not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; tests for 
sexually transmitted diseases; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

2.  Additionally, the AMC/RO should 
request the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers, including the Drs. Les 
Zackler, M.D., and Jefferey Schaffer, 
Ph.D., who have treated or tested her for 
any mental disorder.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran. 

3.  The AMC/RO should also contact the 
veteran to inquire as to if she was 
awarded disability assistance and the 
nature of the award, if any, to include 
Social Security Administration (SSA) 
disability.  The AMC/RO should make 
reasonable efforts to obtain any relevant 
records.   If the AMC/RO receives a 
response that the veteran receives SSA 
disability benefits, they should contact 
SSA and obtain a copy of any decision(s) 
regarding the veteran's claim for 
disability benefits, as well as any 
medical records in its possession.

4.  Regardless of whether or not the 
AMC/RO confirms the veteran's claimed in-
service sexual assault stressor, the 
AMC/RO should schedule the veteran for a 
VA psychiatric examination.  The claims 
folder, to include a copy of this REMAND 
and any additional evidence provided by 
the RO, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  Any 
indicated tests should be performed.

The psychiatrist is requested to provide 
opinions on the following:

(a.)	Does the veteran meet the diagnostic 
criteria for PTSD?
(b.)	If so, is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's PTSD 
is causally linked, at least in part, 
to an alleged in-service sexual 
assault?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

5.  Thereafter, the claim for service 
connection for PTSD must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




